PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PSOMAGEN, INC.
Application No. 16/124,108
Filed: 6 Sep 2018
For: NASAL-RELATED CHARACTERIZATION ASSOCIATED WITH THE NOSE MICROBIOME
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed March 4, 2022.

The application became abandoned June 11, 2019 for failure to timely submit a proper reply to the non-final Office action mailed March 8, 2019. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed November 19, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition to revive fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. The burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 USC 27 and 37 CFR 1.137 continues to rest with the petitioner. See, MPEP 711.03(c)(II)(F). In this regard, petitioner has failed to establish that the entire period of time, from the time that a reply to the non-final Office action was due until the filing of a grantable petition, was unintentional.

With respect to the failure to timely submit a proper reply to the non-final Office action, petitioner alleges that “[a]t the time the reply to the non-final office action was due, however, Ubiome was under investigation by the FBI (see https://www.cnbc.com/2019/05/02/ubiome-what-really-happened-at-health-start- up-raided-by-fbi-html), and on June 2019, one of the company’s co-founders resigned over a number of issues; this was followed by the loss of CLIA certification and CAP accreditation, rendering the company unable to conduct business. UBiome shortly filed for bankruptcy with the United States Bankruptcy.”

Petitioner’s assertion that “Ubiome had no intention to permit the application to become abandoned (e.g. due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution)” does not establish that the failure to timely submit a proper reply to the non-final Office action was unintentional. 

Petitioner’s conclusions concerning the actions and inactions of the prior applicant do not establish that the prior applicant’s failure to timely submit a proper reply to the non-final Office action was unintentional. It is unclear how petitioner has reached any conclusions concerning the actions and inactions of the prior applicant. Thus, it cannot be concluded that prior applicant’s failure to timely submit ap roper reply to the non-final Office action or promptly seek revival of the application was unintentional.

As previously indicated, the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See, Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See, MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner has failed to establish that the delay in filing the initial petition on June 28, 2021 under 37 CFR 1.137(a) was unintentional. The application became abandoned June 11, 2019. Petitioner asserts that the current applicant acquired the application on December 27, 2019. Petitioner further asserts that applicant did not discover that the application was abandoned until November 2020.

The petition does not explain the circumstances by which applicant discovered in November of 2020 that the instant application was abandoned. The petition further does not explain why applicant was not aware that the application was abandoned at the time that applicant acquired the application on December 27, 2019.

Petitioner alleges that “after discovering the abandonment of this case on November 2020, Psomagen Inc. had promptly and diligently engaged in preparing a response to the non-final office action, for instance, by searching and appointing a representative, studying the office action, and having meetings with the representative. Without any delay, the initial petition was filed on June 28, 2021 together with the response to the non-final office action.” 

It cannot be found that the extended period of time of approximately eight months that it took applicant to file the initial petition to revive has been unintentional. Petitioner provides an insufficient explanation for the lengthy period of time it took to seek revival of the instant application.

In view thereof, it cannot be found that the entire period of time, from the time that a reply to the non-final Office action was due on or before June 10, 2019 until the filing of a grantable petition, has been unintentional.

Any request for reconsideration of this decision must establish that the entire period of delay, from the time that the application became abandoned until the filing of a grantable petition, has been unintentional.

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions